Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 2/24/2021 Claims 19 and 20 have been amended. Claims 1-15 and 18 have been canceled. Claims 16, 17, 19 and 20 are currently pending and have been considered below. 

Allowable Subject Matter
Claims 16, 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record being “Gabaev” (US 2018/0278647), “Fine” (US 2015/0301570), “Choi” (US 2019/0012459), and “Valencia” (US 2016/0253498). Gabaev discloses a system for attack detection, such as a ransomware attack, by utilizing multiple model distributions that correspond to different data sources without reliance on a captured baseline of normal system behavior or reliance upon malware code signatures. Fine discloses a system for detecting malware via voltage and/or power measurements within a field programmable gate array. Choi discloses an apparatus for the detection of ransomware by converting OP codes currently into frequency waveforms and comparing the frequency waveforms to waveforms that correspond to ransomware. Valencia discloses a system which employs multi-label classification or a meta-classification technique to sub-classify device behavior into one or more sub-categories, and further determining, based on the sub-classification, whether to perform robust behavior-based operations.
What is missing from the prior art is a non-transitory computer-readable medium that stores instructions causing a processor of a computer device to perform the specific operations as recited within claim 16, as a whole. The above cited prior art of record, when taken alone or in combination, fails to teach or suggest the claimed subject matter in present claim 16, and thus claim 16 is considered allowable. The dependent claims, which further limit claim 16, are also considered allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491